I am in full accord with the views expressed in the main opinion on the question of the defendant's liability. And, since it has been held in the case of Isaac Bell, Inc., v. Security Ins. Co., 175 La. 599, 143 So. 705 (cited in the main opinion) that the penalties and attorney's fees imposed by Act No. 168 of 1908 (the language of which is identical with that used in Section 3 of Act No. 59 of 1921) are mandatory, I concur in the assessment of the statutory penalty and attorney's fees against the defendant in this matter. See also Smith v. World Fire 
Marine Ins. Co., 147 So. 567, where the Court of Appeal for the First Circuit, following the decision in the Bell case, held that the penalties and attorney's fees provided for by *Page 212 
Act No. 59 of 1921, Ex.Sess., are mandatory.
For these reasons, I respectfully concur in the decree.